Title: From John Quincy Adams to John Adams, 17 January 1822
From: Adams, John Quincy
To: Adams, John


				
					My dear Son
					Washington 7 January 1822
				
				The proposal contained in your Letter of the 12th. instt. does equal honour to your head and to your heart—It shall be carried into effect; but I shall take upon myself a suitable portion of the expense necessary to that purpose—I shall immediately write to your uncle concerning it.The sum received for the Claim given you by your Grandfather, was three hundred and seventy dollars and forty four Cents, which has been at interest for you from the 20th. of December 1819—On the 20th. of December last it amounted to four hundred and seventeen dollars and twenty–nine Cents; and allowing for compound interest quarterly added, will on the 4th. of July 1824. this day when with the blessing of God you will come of age amount to four hundred and eighty–five dollars fifty cents, by my calculation—But I wish you to make it yourself and write me whether you make it out the same—Now as I wish not entirely to take from you but merely to share with you the merit of a generous action,  I shall allow only the interest of your money to be applied to the purpose you have designated, and will account with you for the original sum of $370.44. the net proceeds of the Claim—Charging myself with the expense of making up the $500 necessary for maintaining your Cousin Thomas two years at the Academy preparatory to his admission at West PointI am with more gladness than words can express, your ever affectionate / father
				
					John Quincy Adams.
				
				
			